Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Cornell Witcher, Appellant                            Appeal from the 202nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-20-00040-CR          v.                        18F1367-202).       Memorandum Opinion
                                                      delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                          Stevens and *Justice Carter participating.
                                                      *Retired, Sitting by Assignment.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect the
offense for which the defendant was convicted as “continuous sexual abuse of a young child”
and to reflect the statute of offense as Section 21.02(b) of the Texas Penal Code. As modified,
the judgment of the trial court is affirmed.
       We further order that the Appellant pay all costs of this appeal.



                                                       RENDERED MARCH 4, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk